EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended May 28, 2010 May 28, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.0% -3.7% -5.5% Class B Units 0.0% -3.8% -5.8% Legacy 1 Class Units 0.0% -3.4% -4.8% Legacy 2 Class Units 0.0% -3.4% -4.9% Global 1 Class Units 0.5% -2.2% -4.4% Global 2 Class Units 0.5% -2.2% -4.6% Global 3 Class Units 0.4% -2.3% -5.3% S&P 500 Total Return Index2 0.2% -8.0% -1.5% Barclays Capital U.S. Long Government Index2 -1.7% 4.1% 8.0% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease Strong supply forecasts due to favorable weather in the Midwest Sugar markets Decrease Liquidations from large commodity funds based on concerns about global economic growth Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies Sector/Market Price Action Cause Euro Decrease Ongoing concerns about the stability of the European financial markets Australian and New Zealand dollars Increase Increased demand for higher-yielding currencies prompted by gains in the Australasian equity markets Grant Park’s longer-term trading advisors are predominantly long the currency sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Increase Decline in U.S. crude oil inventory and U.S. Commerce Department reports showed increased durable goods orders in April Natural gas Increase National Oceanic and Atmospheric Administration report predicted an active hurricane season for 2010 Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
